                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF FLORIDA
                                MIAMI DIVISION

                    CASE NO. 17-22643-CIV-COOKE/GOODMAN

FEDERAL ELECTION COMMISSION,

       Plaintiff,

v.

DAVID RIVERA,

      Defendant.
__________________________________/

      ORDER GRANTING FEDERAL ELECTION COMMISSION’S PETITION
             FOR DISCLOSURE OF GRAND JURY MATERIALS

       The Federal Election Commission (“FEC”) filed a petition [ECF No. 58] to disclose

grand jury materials from United States v. Justin Lamar Sternad, Case No. 13-CR-20108-

CMA-1 (S.D. Fla. Feb. 22, 2013) and United States v. Alliegro, Case No. 14-CR-20102-RNS-

1 (S.D. Fla. Feb. 20, 2014), that are in the custody of the United States Attorney for the

Southern District of Florida.

       The FEC’s petition concerns the Amended Complaint it has filed here [ECF No.

41] against former U.S. Congressman David Rivera, who it alleged had secretly provided

more than $55,000 of in-kind contributions to the 2012 primary election campaign of

Justin Lamar Sternad in Florida’s 26th Congressional District, in violation of the Federal

Election Campaign Act (“FECA”)’s prohibition on contributions in the name of another.

Sternad and Ana Alliegro pled guilty to criminal charges for their roles in this activity, as
well as other activity, and these criminal cases have concluded. Although revealed to be

an unindicted coconspirator in the criminal cases, Rivera was not criminally prosecuted

for his alleged role in the conspiracy.

       The grand jury materials at issue in the petition are: (1) business records provided

by witnesses, such as invoices, vendor account documentation, payment forms, receipts,

postal records, campaign mailers and/or flyers; (2) other documentary evidence collected

from witnesses or defendants, such as email, texts, call logs and handwritten notes; and

(3) the transcript of Alliegro’s grand jury testimony.

       The United States Attorney’s Office consented to the filing of the FEC’s petition

and does not object to the requested disclosure of the grand jury materials in its

possession to the FEC and Rivera but requests entry of an Order. Rivera does not oppose

the motion either. And Alliegro opposes only the disclosure of her grand jury testimony;

she does not object to the disclosure of materials in the other two categories.

       United States District Judge Marcia G. Cooke has referred this petition to the

Undersigned, both generally [ECF No. 25, referral for all non-dispositive pretrial matters]

and specifically [ECF No. 66, referral of the instant petition].

       Because (1) no party objects to the disclosure of grand jury materials in the first

two categories; (2) the FEC has established, pursuant to Federal Rule of Criminal

Procedure 6(e)(3)(E)(i), a “compelling and particularized need” for Alliegro’s grand jury

testimony under the “judicial proceedings” exception to the grand jury secrecy rule of


                                              2
Federal Rule of Criminal Procedure 6; and (3) Alliegro did not cite any caselaw or other

authority supporting her conclusory objection to the requested disclosure of her grand

jury testimony, the Undersigned grants the FEC’s petition.

   I.      Factual Background

        The FEC filed this civil action against Rivera in July 2017 after the criminal

prosecution ended. The FEC’s administrative proceedings had previously been abated.

During its recent discovery efforts, the FEC learned that certain key witnesses with

knowledge of facts material to this case provided documentary evidence to the

Department of Justice (“DOJ”) many years ago but no longer have access to or copies of

that evidence. Moreover, in his June 26, 2019 discovery responses to the FEC, Rivera

provided no records relating to the transactions at issue in this case, but he did produce

a declaration from Alliegro contradicting the factual basis of her criminal guilty plea.

[ECF Nos. 51-53].

        Some of the materials at issue may have been provided pursuant to a grand jury

subpoena, but some materials were given to the DOJ voluntarily by witnesses or

otherwise collected from them but may have been considered by the grand jury. In

addition, the FEC has explained [ECF No. 58, p. 3, n. 3] that some of the materials in the

USAO’s possession which were provided by, or collected from, witnesses may not have

been considered by the grand jury.




                                            3
   II.      The FEC’s Position

         The FEC contends that it has a compelling and particularized need justifying an

exception under Rule 6(e)(3)(E)(i). First, the material it seeks is necessary to avoid

injustice in this civil proceeding given that key witnesses no longer have access to or

copies of documentary evidence they provided to the DOJ, or have recently disavowed

testimony provided in the criminal proceeding. Second, the need for disclosure is

significant given the identity of issues and witnesses in the civil and criminal proceedings

and given that the materials the FEC seeks are critical to its ability to prove its case.

         On the other hand, the FEC argues, the need for secrecy, if any, is slight because

(a) many of the materials it requests are documents that existed independent of the grand

jury investigation and may have been voluntarily provided to the DOJ, so the need for

secrecy is negligible or non-existent; (b) the criminal matters have long been completed

and the grand jury released; (c) the identities of the relevant witnesses have been publicly

reported; and (d) Rivera faces no threat of criminal prosecution and his status as an

alleged unindicted co-conspirator in the Sternad and Alliegro matters is already public

knowledge. Third, the FEC says its request is narrowly tailored to the facts of this case.

         Finally, the FEC points out that materials not considered by the grand jury are not

even grand jury material within the meaning of Rule 6(e)’s secrecy provision and can be

shared with the FEC (and Rivera) in this lawsuit. Nevertheless, it argues that an Order

would generate a benefit because it would allow the parties to share information without


                                              4
forcing the USAO to segregate materials into categories: those obtained without a grand

jury subpoena, those obtained with a grand jury subpoena, and those never considered

by the grand jury. Thus, the FEC notes, an Order would eliminate this administrative

burden, which it suggests might be cumbersome and problematic “after the passage of a

number of years.” [ECF No. 58, p. 3, n. 3].

   III.      Alliegro’s Position

          Although her Court-ordered [ECF No. 59] opposition response (of less than two

pages) does not cite any legal authority, Alliegro opposes disclosure of her grand jury

testimony because it would supposedly

          adversely affect the important public interests in (a) assuring that witnesses
          who provide needed testimony to federal grand juries may do so freely and
          cooperatively and (b) protecting cooperating witnesses from unnecessary
          exposure, embarrassment, and potential misuse of grand jury proceedings.

[ECF No. 64, p. 1].

          Alliegro’s response argues that the FEC’s petition “fails to identify any compelling

need” for her testimony and incorrectly contends that the FEC “appears to concede that

it can obtain equivalent information by other means . . .” Id. But the FEC has not made

such a concession. Indeed, it has taken the opposite position.

          Alliegro also focused on the apparent fact that the February 2019 declaration

referenced in the FEC’s petition as contradicting the factual basis of her plea [ECF No. 58-

1, declaration from FEC counsel Shaina Ward] is uncounseled and argues that the

declaration has “no independent evidentiary value.” [ECF No. 64, p. 2].
                                                5
   IV.      Applicable Legal Standards and Analysis

         The general rule of secrecy of grand jury proceedings is codified in Rule 6(e) of the

Federal Rules of Criminal Procedure. However, the Rule enumerates specific

circumstances in which disclosure of grand jury materials by a district court is

permissible. As is relevant here, “the court may authorize disclosure—at a time, in a

manner, and subject to any other conditions that it directs—of a grand jury matter . . .

preliminarily to or in connection with a judicial proceeding . . .” Fed. R. Crim. P.

6(e)(3)(E)(i) (emphasis supplied).

         The “judicial proceedings” exception set forth in the Rule includes criminal as well

as civil “judicial proceedings,” such as the instant matter, see, e.g., In Re Miami Fed. Grand

Jury No. 79-8, 478 F. Supp. 490, 493 (S.D. Fla. 1979), and contemplates disclosure of grand

jury materials for uses that are “related fairly directly to some identifiable litigation,

pending or anticipated.” United States v. Baggot, 463 U.S. 476, 480 (1983) (finding tax audit

not a judicial proceeding within the exception).

         A party invoking an exception under Rule 6(e) must set forth a “compelling and

particularized need.” United States v. Davis, 721 F. App’x 856, 860 (11th Cir. 2018) (finding

criminal defendant failed to show compelling or particularized need for grand jury

transcripts).

         In Douglas Oil Co. of California v. Petrol Stops Northwest, 441 U.S. 211 (1979), the

Supreme Court addressed what it takes to establish particularized need:


                                               6
       Parties seeking grand jury [materials] under Rule 6(e) must show that the
       material they seek is needed to avoid a possible injustice in another judicial
       proceeding, that the need for disclosure is greater than the need for
       continued secrecy, and that their request is structured to cover only
       material so needed.

Id. at 222 (citing United States v. Proctor & Gamble Co., 356 U.S. 677, 683 (1958)).

       The Douglas Oil standard is a “highly flexible one, adaptable to different

circumstances.” United States v. Doe Inc. I, 481 U.S. 102, 112 (1987) (finding that antitrust

division government attorneys demonstrated particularized need for disclosure of grand

jury materials to government attorneys in the civil division and to the local United States

Attorney). The right of access to pretrial proceedings in a criminal case is applied on a

“case by case basis, focusing on the circumstances involved in the case under review.”

United States v. Noriega, 917 F.2d 1543, 1547 n.6 (11th Cir. 1990).

       The Eleventh Circuit has further explained that disclosure is appropriate when

“‘circumstances [have] created certain difficulties peculiar to this case, which could be

alleviated by access to specific grand jury materials, without doing disproportionate

harm to the salutary purpose of secrecy embodied in the grand jury process.’” United

States v. Aisenberg, 358 F.3d 1327, 1348-49 (11th Cir. 2004) (quoting United States v. Elliott,

849 F.2d 554, 567 n.15 (11th Cir. 1988)).

       A district court has “substantial discretion” in determining whether grand jury

materials should be released, Aisenberg, 358 F.3d at 1349 (citing Douglas Oil Co., 441 U.S.

at 223), and “may weigh the public interest, if any, served by disclosure to a governmental


                                               7
body — along with the requisite particularized need — in determining whether the need

for disclosure is greater than the need for continued secrecy.” Illinois v. Abbott & Assocs.,

Inc., 460 U.S. 557, 558 (1983) (internal quotations omitted).

       The Undersigned agrees with the FEC’s position that its need is particularly

compelling given the statute at issue here.

       “Preserving the integrity of the electoral process, preventing corruption, and

sustain[ing] the active, alert responsibility of the individual in a democracy for the wise

conduct of government are interests of the highest importance.” First Nat’l Bank of Boston

v. Bellotti, 435 U.S. 765, 788-89 (1978) (citation, footnote, and internal quotation marks

omitted). FECA’s prohibition on contributions in the name of another, along “with the

concomitant requirement that the true source of contributions be disclosed,” is “at the

very core” of purposes behind FECA that the Supreme Court has accepted as important.

Mariani v. United States, 212 F.3d 761, 775 (3d Cir. 2000). The prohibition “prevent[s] the

circumvention of the ban on corporate and union contributions,” “prevent[s]

circumvention of the limits on contributions by individuals and groups . . . and the

prohibition on contributions by foreign nationals,” and “ensures that proper disclosure

of the actual sources of campaign contributions occurs in federal elections.” Id. at 368

(certifying constitutional questions to en banc Third Circuit).

       The FEC’s pursuit of the public interest and the policy concerns underlying the

statutory effort to preserve the electoral process all support the FEC’s particularized need


                                              8
for the materials. See In re Request for Access to Grand Jury Materials Grand Jury No. 81-1

(Hastings), 833 F.2d 1438, 1441 (11th Cir. 1987).

       There is also a compelling need here because the FEC would be significantly

hindered without the requested material. The FEC contends, persuasively in my view,

that no other means to obtain the information contained in the materials seem to exist.1

       Although “disclosure of grand jury documents is not a substitute for diligent

discovery methods,” Matter of Pets. for Disclosure of Docs. Subpoenaed by Grand Jury from

Sack, 617 F. Supp. 630, 632 (S.D. Fla. 1985), that principle is inapplicable here. The FEC

abated its case and its ability to collect relevant documents during the pendency of the

criminal case. Moreover, the FEC has diligently sought much of the material it seeks

through the instant petition from witnesses during the discovery process. However,

witnesses interviewed by the Commission have stated that they no longer have access to

or copies of the materials that they provided to the DOJ during its criminal investigation

and would be aided by the documents in some respects when recounting the facts given

the passage of time. Such circumstances warrant disclosure here. See In re Request for




1      Given this FEC argument, the Undersigned is at a loss to understand the basis for
Alliegro’s representation that “the plaintiff appears to concede that it can obtain
equivalent information by other means, such as cited reports, underlying documents, and
available sworn testimony in a prior criminal proceeding.” [ECF No. 64, p. 2 (emphasis
added)]. Indeed, in its Reply, the FEC points out that “the fact that there are some publicly
available materials such as Ms. Alliegro’s guilty plea and sentencing transcripts, and
news articles that have reported on her grand jury testimony, does not mean that the
Commission has ‘equivalent information’ that it can get elsewhere.” [ECF No. 65, p. 3].
                                              9
Access to Grand Jury Materials Grand Jury No. 81-1 (Hastings), 833 F.2d at 1442 (explaining

that a House Committee’s interest in conducting “full and fair” impeachment inquiry

constitutes particularized need compelling disclosure of entire grand jury record).

       Moreover, the FEC advises that Rivera’s recent discovery responses further

highlight the need for disclosure. The FEC requested a variety of documents and

communications related to the 2012 democratic primary campaign, but Rivera produced

no records related to the transactions at issue in this case. According to the FEC, the only

documents Rivera did produce in his response to request for items he intends to rely

upon were copies of two complaints Alliegro apparently made against the Assistant U.S.

Attorney who prosecuted her case and a purported declaration from Alliegro that

contradicts the factual basis of the guilty plea in her criminal case.

       The FEC seeks to use the testimony Alliegro presumably provided to the grand

jury, as well as her statements at sentencing and the documentary evidence collected from

her and other witnesses, to test the credibility of the submitted declaration. The United

States Supreme Court has determined that this is exactly the type of circumstance where

“particular need” is established. Proctor & Gamble Co., 356 U.S. at 683 (footnote omitted)

(“[T]o impeach a witness, to refresh his recollection, to test his credibility and the like . . .

are cases of particularized need where the secrecy of the proceedings is lifted discretely

and limitedly.”).

       Concerning the material collected from other witnesses during the criminal cases,


                                               10
their recollections may be faded because of the years which have passed -- a scenario

which triggers a reference to what Justice Powell described in Douglas to be “the typical

showing of particularized need.” 441 U.S. at 222 n.12. The FEC notes that there are

witnesses who may be required to submit to depositions in this lawsuit. Without the

requested material, the FEC argues, it would not be able to impeach the witnesses, refresh

their recollections, or even have full knowledge of possible facts and inconsistencies. The

Undersigned agrees that this is a compelling concern, as well.

      Switching topics to an analysis of competing interests, the FEC’s need for

disclosure significantly outweighs any need for secrecy.

      First, many of the materials the FEC seeks do not fully implicate the need for grand

jury secrecy and are arguably not even covered by 6(e) confidentiality in the first place

because they constitute documentary evidence.

      A request for grand jury documents evokes different, and less exacting,

considerations than a request for transcripts of grand jury testimony. Matter of Pets. for

Disclosure of Docs. Subpoenaed by Grand Jury from Sack, 617 F. Supp. at 632 (explaining, in

an order granting the government’s motion to disclose documents subpoenaed by the

grand jury for use in a civil action, that “the mere fact that documents have been

presented to a grand jury, does not in and of itself cloak them in a permanent state of

secrecy”).

      This reasoning has led some courts, including the Eleventh Circuit Court of


                                            11
Appeals, to determine that documents, even if presented to the grand jury, may not fall

within the ambit of Rule 6(e)’s secrecy requirement.

       For example, in United States v. Phillips, 843 F.2d 438, 441 (11th Cir. 1988), the

Eleventh Circuit held that financial records obtained pursuant to a grand jury subpoena

but not seen by the grand jury were not “matters occurring before a grand jury” and thus

not subject to the secrecy provisions of Rule 6(e). Other courts have shared this view. See,

e.g., United States v. Lartey, 716 F.2d 955, 964 (2d Cir.1983) (“[D]ocuments are not cloaked

with secrecy merely because they are presented to a grand jury”); In the Matter of Special

March 1981 Grand Jury, Almond Pharm., Inc., 753 F.2d 575, 578-80 (7th Cir. 1985) (finding

subpoenaed medical and financial records not “matters occurring before the grand jury”);

In re Grand Jury Proceedings Relative to Perl, 838 F.2d 304, 306 (8th Cir. 1988) (“Courts have

consistently distinguished the request for documents generated independent of the grand

jury investigation from the requests for grand jury minutes or witness transcripts. . . .”);

Alexander v. F.B.I., 186 F.R.D. 102, 108 (D.D.C. 1998) (“[D]ocuments generated

independently of grand jury investigations typically are more likely to fall outside the

framework of the protections afforded by Rule 6(e) than those generated explicitly for

grand jury proceedings”).

       Thus, when documents are sought for their intrinsic value in the furtherance of a

lawful investigation -- rather than to learn what took place before the grand jury -- secrecy

cannot be premised merely on the fact that the same information was revealed to or


                                             12
considered by a grand jury. F.D.I.C. v. Fid. & Deposit Co. of Md., No. 6:12-MC-108-ORL-31,

2012 WL 5378922, at *3 (M.D. Fla. Oct. 17, 2012) (granting request for grand jury

documents where “[p]laintiff is interested in this information for its intrinsic value and

not to learn what took place before the grand jury”), report and recommendation adopted as

modified sub nom. Fed. Deposit Ins. Corp. v. Fid. & Deposit Co. of Md., No. 6:12-MC-108-ORL-

31, 2012 WL 5378802 (M.D. Fla. Oct. 31, 2012).

       To the extent any documents were subpoenaed and considered by the grand jury,

the documents are sought here in this FEC-initiated civil lawsuit for their own sake, to

obtain the information in the documents, not to determine what, if anything, occurred

before the grand jury.

       There is thus a strong argument that the documents the FEC seeks are not covered

by Rule 6(e), evidencing that the need for secrecy is low.

       In any event, even if all of the limited materials the Commission seeks could be

considered “grand jury materials” under Rule 6(e), secrecy is simply no longer an issue

at this point.

       In Proctor & Gamble Co., the Supreme Court explained the policies underlying

grand jury secrecy:

       (1) [t]o prevent the escape of those whose indictment may be contemplated;
       (2) to insure the utmost freedom to the grand jury in its deliberations, and
       to prevent persons subject to indictment or their friends from importuning
       the grand jurors;
       (3) to prevent subornation of perjury or tampering with the witnesses who
       may testify before [the] grand jury and later appear at the trial of those
                                            13
       indicted by it;
       (4) to encourage free and untrammeled disclosures by persons who have
       information with respect to the commission of crimes;
       (5) to protect innocent accused who is exonerated from disclosure of the fact
       that he has been under investigation, and from the expense of standing trial
       where there was no probability of guilt.

356 U.S. at 681-82 n.6 (quoting United States v. Rose, 215 F.2d 617, 628-629 (3d Cir. 1954)).

       The first four considerations are inapplicable in this case, as the criminal cases have

been completed and the grand jury has been released. The names of many of the

witnesses involved in the investigation are well known and the facts of the criminal

investigation have been widely covered in the press.

       As a result, there is little danger of discouraging participation by witnesses with

information in this matter, nor is there a possibility of them being called to testify in the

concluded criminal matters. Lockheed Martin Corp. v. Boeing Co., 393 F. Supp. 2d 1276, 1280

(M.D. Fla. 2005) (granting request where “[t]here is no showing that individuals or

entities that are subjects or targets of the grand jury discussed in the withheld documents

have not already been revealed.”); Gomez v. Wells Fargo Bank, N.A., No. 13-23420-CIV, 2014

WL 12634406, at *1 (S.D. Fla. Mar. 6, 2014) (“When the considerations justifying secrecy

are less relevant, the burden on the party seeking disclosure also are less.”) (citing Douglas

Oil, 441 U.S. at 223); see also Butterworth v. Smith, 494 U.S. 624, 632 (1990) (“When an

investigation ends, there is no longer a need to keep information from the targeted

individual in order to prevent his escape.”); In re Grand Jury Proceedings GJ-76-4 & GJ-75-

3, 800 F.2d 1293, 1301 (4th Cir. 1986) (“If the grand jury investigation not only has
                                             14
terminated but, in addition, the resulting criminal proceedings themselves have been

concluded without any threat of other prosecutions, the reasons for secrecy are weakened

even further.”).

       With respect to the fifth consideration, the alleged co-conspirators in the criminal

case have already been named2 and maintaining secrecy to prevent disclosure of the

government’s investigation or its targets is not necessary now.

       Rivera was not criminally prosecuted, and the statute of limitations for bringing

any criminal action against him or anyone else for the underlying events of this case has

long since expired. There are no outstanding indictments against any other party in

connection to the underlying criminal case and thus no likelihood of any further criminal

proceeding regarding this matter. Such circumstances present little need for continued

secrecy. See In re Grand Jury Proceedings GJ-76-4 & GJ-75-3, 800 F.2d at 1303 (allowing

production where whole matter had already been thoroughly aired publicly in criminal

proceedings that resulted in acquittal and grand jury proceedings had terminated years

earlier).

       Moreover, from a practical matter, no one involved is objecting to the FEC’s

request that documents (as opposed to Alliegro’s grand jury testimony) be disclosed to it

and Rivera in this case. The complete absence of any objection to a document disclosure




2       The FEC’s petition cites several examples of press coverage. [ECF No. 58. pp. 9-
12, see footnotes 4 and 6, listing articles from The Miami Herald].
                                            15
is likely the result of the considerations discussed above. But, regardless of why no one

has objected, the overarching practical point is that there is no objection.

       Finally, the Undersigned agrees with the FEC’s position that requested grand jury

materials are specifically tailored and limited to the facts of this case. The FEC is not

seeking the identities of grand jurors, nor is it seeking to learn what happened during the

grand jury’s deliberations. Rather, the materials sought here relate to specific parties and

specific acts, all of which have already been publicly aired.

       The documents the FEC requests here include those collected from witnesses who

are already on record -- both in the criminal proceedings and in the press -- as having

provided various printing, mailing or other similar services for the Sternad campaign.

These are documents that these witnesses created in the ordinary course of their

businesses, independent of the grand jury investigation. They are sought for their own

sake, and therefore do not compromise the secrecy considerations afforded by Rule 6(e).

Phillips, 843 F.2d at 441. The mere fact that they were later subpoenaed does not,

according to the caselaw authority cited above (which admittedly is not the unanimous

view across the country) does not immunize them under a grand jury secrecy rationale.

       Moreover, the FEC is not seeking to learn what use the grand jury made of these

records. It wishes only to inspect and copy the records for its own lawfully authorized

enforcement of FECA -- and to provide Rivera and is counsel the identical opportunity.

       Finally, the Commission’s request for disclosure of Alliegro’s grand jury testimony


                                             16
is tailored as narrowly as possible, given the nature of Rivera’s defenses and Alliegro’s

purported recent declaration that conflicts with her testimony in the criminal case that

served as the basis of her guilty plea. To effectively test her apparent new claim of lacking

knowledge of Rivera’s involvement in the facts of this case, the FEC requires complete

and precise knowledge of what Alliegro represented to the grand jury. The FEC’s request

specifically excludes all other persons who may have testified before the grand jury, or

any accompanying summaries that might exist. Given the very limited nature of materials

the FEC seeks, the disclosure request meets the third and final prong of the Douglas Oil

test, and disclosure of the requested materials is appropriate.

       Alliegro has not argued that she would suffer any particular harm as a result of a

limited disclosure of her grand jury testimony for use in this lawsuit. To the contrary,

she contends that disclosure would adversely affect “important public interests.” [ECF

No. 64, p. 1 (emphasis added)]. But the FEC contends, in its Reply, that “there is an

important public interest in allowing the Commission access to this testimony to have a

fair opportunity to fully conduct its investigation, develop its case, and further the ends

of justice in its enforcement of the Federal Election Campaign Act.” [ECF No. 65, p. 3].

The Undersigned finds this argument to be persuasive under the specific facts of this case.

See, e.g., In re Request for Access to Grand Jury Materials Grand Jury No. 81-1, Miami, 833 F.2d

1438, 1441 (11th Cir. 1987) (emphasis added) (“The standard for government movants

remains one of particularized need, but under this standard we may weigh the public


                                              17
interest served by disclosure.”) (affirming order granting House Judiciary Committee’s

request for access to grand jury records for use in its impeachment inquiry concerning a

federal judge who had been acquitted of criminal charges in a jury trial).

   V.        Conclusion

          The Undersigned grants the FEC’s petition. The United States Attorney’s Office

shall as soon as practicable give the FEC and Rivera access to the three categories of grand

jury materials discussed in this Order for inspection and copying and use in this civil

action.

          DONE and ORDERED in Chambers, in Miami, Florida, on September 13, 2019.




Copies furnished to:
The Honorable Marcia G. Cooke
All Counsel of Record




                                            18
